Citation Nr: 0911701	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
December 1941 to December 1942, and from July 1945 to 
February 1946.  He was a prisoner of war (POW) from May 1942 
to December 1942.  He died in April 2002.  The appellant is 
the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, 


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2002 with the immediate 
causes of death identified as pulmonary tuberculosis (PTB) 
III, and community acquired pneumonia, moderate risk.  

2.  During his lifetime, the Veteran had not established 
entitlement to service connection for any disease or 
disability.

3.  PTB and/or any chronic pulmonary disorder did not have 
its onset during active service, PTB did not manifest within 
three years of separation from active service, and PTB and/or 
a chronic pulmonary disorder is not shown to be otherwise 
related to the Veteran's active service.

4.  There is no competent evidence of a nexus between the 
cause of the Veteran's death and his active service.


CONCLUSION OF LAW

Service connection for the Veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 
3.370 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  Id.  A service-connected disorder is one 
that was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110.  In order to qualify for entitlement to compensation 
under 38 U.S.C.A. § 1110, a claimant must prove the existence 
of a disability and that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).

Service connection can be granted for tuberculosis if 
manifest to a degree of 10 percent or more within three years 
of separation from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
For PTB shown by x-ray in active service, x-ray evidence 
alone may be adequate for a grant of direct service 
connection for PTB.  38 C.F.R. § 3.370.  

A diagnosis of active PTB by private physicians on the basis 
of their examination, observation, or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, x-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374.

Section 3.309(c) provides that if a veteran is a former POW, 
certain, enumerated diseases "shall be service connected if 
manifest to a degree of disability of 10 percent or more at 
any time after discharge or release from active . . . service 
even though there is no record of such disease during service 
. . . ."  38 C.F.R. § 3.309(c).  Neither PTB nor any 
acquired pulmonary disorders are qualifying diseases.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The Veteran died on April [redacted], 2002 with the immediate causes 
of death identified as PTB, III, and community acquired 
pneumonia, moderate risk.  No additional diseases or 
disabilities were identified as causing or lending to the 
cause of death.

During his lifetime, the Veteran had not established 
entitlement to service connection for any disease or 
disability.

The Veteran's service personnel records (SPRs) show that he 
served in the Philippine Commonwealth Army from December 1941 
to December 1942, and from July 1945 to February 1946.  He 
was POW from May 1942 to December 1942.  He died in April 
2002.  

The Veteran's service treatment records (STRs) are negative 
for treatment or diagnosis of PTB or any pulmonary disorder.  
A February 1946 separation physical examination reflected a 
normal clinical examination of the lungs and a negative (NEG) 
chest X-ray examination.  At that time, the Veteran denied 
having any significant wounds, injuries or diseases incurred 
during service, providing evidence against this claim.  

A Prisoner of War Information letter from the U.S. Army 
Records Center, dated May 1962, indicated that the Veteran's 
POW records reflected his physical condition as "Well."

Overall, the Veteran's STRs and service department 
information provide strong probative evidence against this 
claim, failing to reflect a diagnosis of PTB or acceptable 
clinical, x-ray or laboratory studies, or hospital 
observation or treatment, capable of diagnosing active PTB in 
service.

Post-service, the Veteran was first treated for PTB in 
October 1976, which is more than three decades following his 
separation from service.  The lapse of such a lengthy time 
between separation and the first record of treatment for any 
pulmonary disorder is a factor for consideration in deciding 
a service connection claim.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

On a careful review of the entire record, the Board further 
finds no competent evidence of record  reflecting a diagnosis 
of PTB confirmed by acceptable clinical, x-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment, within three 
years from the Veteran's discharge from active service, and 
no competent evidence linking the Veteran's death to his 
service, or suggesting that PTB manifested within three years 
from separation from service.  Additionally, PTB and/or 
pneumonia are not subject to presumptive service connection 
under the POW provisions.

As to the appellant's theories as to a relationship between 
the Veteran's death and service, the appellant's contentions 
cannot be deemed competent evidence supportive of the claim 
as she is not shown to possess the requisite medical training 
to speak to issues of medical diagnosis and etiology.  
Routen, 10 Vet. App. at 186.  See also Barfield v. Brown, 5 
Vet. App. 8 (1993) (a lay person is not competent to opine as 
to medical cause of death).

During his lifetime, the Veteran had claimed in-service 
treatment for the symptom of "chest pain" in 1946.  The 
appellant, who married the Veteran in 1947, recalls the 
Veteran being sickly and easily tired with a constant cough 
since his military service.  She also claims that the Veteran 
suffered from beri-beri, dysentery, malaria and 
malnourishment during his POW captivity.  Another lay witness 
recalls that, within a year from his discharge, the Veteran 
was sickly and weak and was treated for cough and fever 
several times.

The lay description of symptoms, even if presumed true are 
insufficient to support a diagnosis of PTB under 38 C.F.R. 
§ 3.374.  In any event, such allegations are not consistent 
with the known documentary evidence of record, indicating 
that the Veteran's condition was "well" during his POW 
captivity and did not manifest any pulmonary disorder at the 
time of his discharge based upon physical and x-ray 
examination.  Overall, the medical evidence in this case 
outweighs the lay contentions.

In sum, the Board has considered every possible basis to 
grant this claim.  However, the STRs and post service medical 
records provide considerable evidence against the appellant's 
claim, outweighing her lay statements.  There is no competent 
evidence favorable to her claim.  Therefore, her claim for 
service connection for the cause of the Veteran's death must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 
5103(a) and 38 U.S.C.A. § 3.159(b) require VA to provide a 
claimant notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. 
38 U.S.C.A. § 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.
38 U.S.C.A. § 

A pre-adjudicatory RO letter in June 2006 substantially 
complied with the VCAA requirements for this particular DIC 
claim.  The appellant was notified of the types of evidence 
and/or information deemed necessary to substantiate her 
claim, and the relative developmental duties under the VCAA.  
She was notified that, in order to substantiate her DIC 
claim, she needed to submit evidence that provided a 
relationship between the Veteran's death and service or a 
service-connected disorder.  As service connection was not 
established for any disability during the Veteran's lifetime, 
the tailored notice requirements identified in Hupp do not 
apply in this case.  See 38 U.S.C.A. § 5103 and 38 U.S.C.A. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  As 
the claim remains denied, the issues concerning the 
downstream elements of a service connection claims are not 
implicated so that no prejudice accrues to the appellant.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Veteran's STRs had been associated with the claims folder 
prior to the filing of this claim.  The appellant has not 
identified any existing evidence not currently associated 
with the claims folder that is pertinent and capable of 
substantiating this claim.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  An examination or 
opinion shall be deemed necessary when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) there is an indication 
that the disability or symptoms may be associated with the 
veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board finds that further development is not needed in 
this case because there is sufficient evidence to decide the 
claim.  The record clearly documents the onset of the 
conditions leading to the cause of the Veteran's death 
several decades, if not more, following his separation from 
service.  There is no credible showing of persistent or 
recurrent symptoms of disability since service.  
Additionally, there is no competent evidence even suggesting 
an association between those conditions that caused his death 
and the Veteran's service.

As service and post-service records provide no credible basis 
to grant this claim, and provide highly probative evidence 
against the claim, the Board finds no basis for a VA opinion 
to be obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


